           CASE 0:20-cr-00129-NEB-HB Doc. 85 Filed 05/03/21 Page 1 of 1


From:           Joe Reiners
To:             Costa, RaeAnn (USAMN)
Subject:        Victim impact statement
Date:           Thursday, February 25, 2021 1:57:44 PM




Your Honor,
I wish to express to the court the impact this crime has had on my life.
The destruction and arson of my store happened at a time in my life that should have been one
of the most joyful, the birth of our first grandchild. Instead of being totally able to enjoy and
fully participate I found myself having to deal with clean up, insurance and contractors, all of
which are very frustrating and time consuming.
Our 33 year old neighborhood business was shut down and my neighborhood employees out
of work. The community no longer had access to health products, in particular immune
products, during a pandemic.
Having watched it take place on a live stream further added to my anxiety and I now relive it,
often particularly in my dreams. I suffer from PTSD and am always thinking it will be
repeated. I do not sleep well and it has effected my mood and outlook and how I look at
people.
To say this has impacted me is a understatement to say the least.
Having said all of that I truly hope the defendant understands the impact, learns from and
never repeats again.
I sincerely hope she can change and go out into the world and make a positive impact on the
future without utilizing violence and destruction.
Thank you for your time.
Joseph Reiners
